


EXHIBIT 10.2


AMERICAN POWER CONVERSION CORPORATION


RESTRICTED STOCK UNIT AGREEMENT

        American Power Conversion Corporation, a Massachusetts corporation (the
“Company”), hereby grants as of the award date below (“Award Date”) to the
person named below (the “Recipient”), and the Recipient hereby accepts, an award
(“Award”) of Restricted Stock Units (“RSU”) that will begin vesting as of the
Award Date and will vest as described in the Vesting Schedule, such Award to be
subject to the terms and conditions specified in the attached Exhibit A.

Recipient Name:

--------------------------------------------------------------------------------

  Award Date:

--------------------------------------------------------------------------------

  Number of RSUs:

--------------------------------------------------------------------------------

  Vesting Schedule:           Vesting Date Number of RSUs

 









        By signing this Agreement, the Recipient acknowledges receipt of a copy
of this Agreement and a copy of the Plan (as defined below) and the Prospectus
related thereto.

        This Agreement will be effective only upon execution by the Recipient
and delivery of such signed Agreement to the Company.

        IN WITNESS WHEREOF, the Company and the Recipient have caused this
instrument to be executed as of the Award Date set forth above.

 





AMERICAN POWER CONVERSION CORPORATION

--------------------------------------------------------------------------------

(Recipient Signature)    

--------------------------------------------------------------------------------

(Street Address)    

--------------------------------------------------------------------------------

(City/State/Zip Code) By:    

--------------------------------------------------------------------------------

Name: Title:

--------------------------------------------------------------------------------

Exhibit A


RESTRICTED STOCK UNIT AGREEMENT
TERMS AND CONDITIONS

        1.     Award. The Recipient is hereby granted an Award of RSUs,
effective as of the date set forth on the cover page attached hereto (the “Award
Date”), subject to the terms and condition set forth herein (collectively with
the cover page, the “Agreement”), and subject to and governed by the Company’s
2004 Long Term Incentive Plan (the “Plan”). Such Award is considered a Stock
Award under the Plan. Capitalized terms not otherwise defined herein shall have
the meanings ascribed to them in the Plan. Each RSU represents the right to
receive one share of the Company’s Common Stock upon the satisfaction of terms
and conditions set forth in this Agreement and the Plan.

        2.     Vesting. Except as set forth in Section 5 herein, the RSUs will
remain restricted and may not be sold, assigned, exchanged, pledged or otherwise
transferred by the Recipient until the RSUs have become vested pursuant to the
terms of this Agreement. The RSUs will vest as provided on the cover page
hereto. Each date on which a portion of the Award vests shall be referred to
herein as a “Vesting Date.”

        3.     Distribution of the Award; Dividend Equivalents. As soon as
reasonably practicable following each Vesting Date, the Company will release the
portion of the Award that has become vested as of such Vesting Date in the form
of shares of the Company’s Common Stock. The Company shall provide the Recipient
with at least seven (7) days written notice prior to the Vesting Date; such
notice to specify the amount that the Recipient is required to pay to satisfy
any applicable withholding Taxes (as hereinafter defined). The Recipient may
deposit with the Company an amount of cash equal to the amount determined by the
Company, utilizing a tax rate determined by the Company in its reasonable
discretion, to be required with respect to any withholding taxes, FICA
contributions, or the like under any national, federal, state, local or other
statute, ordinance, rule, or regulation in connection with the award or
settlement of the restricted stock units (the “Taxes”). Alternatively, if the
Company does not receive such amount from the Recipient at least two (2) days
prior to the Vesting Date, the Company will withhold a number of shares (rounded
up to the nearest whole share) of the Company’s Common Stock with a market value
equal to the amount of such Taxes associated with the vesting or settlement of
the Award; provided, however, that the Company shall not be liable for
determining the exact number of shares, for selling shares in excess of that
required to satisfy such tax obligation nor for obtaining the highest sales
price for any such shares.

              The Recipient shall have the right to receive dividend equivalent
payments with respect to the Common Stock subject to the Award as provided in
this paragraph. Upon each Vesting Date, Recipient shall be entitled to receive a
dividend equivalent payment in respect of the shares of Common Stock covered by
the Award that are not vested on the record date for each dividend payment made
by the Corporation on its Common Stock for which the record date occurred (i) on
or after the Award Date or the immediately preceding Vesting Date, as the case
may be, and (ii) prior to the applicable Vesting Date, in an amount in cash
equal to the amount of any dividend which otherwise would have been paid to the
Recipient if such unvested shares had been issued for the benefit of the
Recipient on the record dates for such dividend payments, subject to any
applicable withholding for Taxes. Such dividend equivalent payments may be
settled by the Company subject to such other conditions or terms that the
Committee may establish. Except for dividend equivalent payments, the Recipient
shall have no rights as a stockholder, including voting rights, with respect to
the RSUs.

        4.     Termination of Service Relationship. If the Recipient ceases to
maintain a Service Relationship with the Company for any reason, any portion of
the Award that has not become vested on or prior to the date of such cessation
shall thereupon be forfeited.

        5.     Award Not Transferable. The Award will not be assignable or
transferable by the Recipient, other than by will or by the laws of descent and
distribution.

        6.     Transferability of Award Shares. Until registered under the
Securities Act of 1933, as amended, or any successor statute (the “Securities
Act”), the shares of Common Stock represented by the RSUs will be of an illiquid
nature and will be deemed to be “restricted securities” for purposes of the
Securities Act. Accordingly, such shares must be sold in compliance with the
registration requirements of the Securities Act or an exemption therefrom. The
Company reserves the right to place restrictions required by law on any shares
of the Company’s Common Stock received by the Recipient pursuant to the Award.

2

--------------------------------------------------------------------------------

        7.     Conformity with the Plan. The Award is intended to conform in all
respects with, and is subject to applicable provisions of, the Plan. To the
extent that any provision of this Agreement conflicts with the express terms of
the Plan, it is hereby acknowledged and agreed that the terms of the Plan shall
control and, if necessary, the applicable provisions of this Agreement shall be
deemed to be amended so as to carry out the purpose and intent of the Plan. By
the Recipient’s acceptance of this Agreement, the Recipient agrees to be bound
by all of the terms of this Agreement and the Plan. Notwithstanding any other
provision of this Section 7, in the event that the provisions of this Agreement
are subject to Section 409A of the Internal Revenue Code of 1986, as amended,
and the Treasury Regulations promulgated thereunder (“Section 409A”), the
provisions of this Agreement shall comply with, and shall be interpreted in a
manner consistent with, Section 409A.

        8.     No Rights to Continued Employment. Nothing in this Agreement
confers any right on the Recipient to continue Recipient’s Service Relationship
with the Company or a Subsidiary or affects in any way the right of any of the
Company or a Subsidiary to terminate the Recipient’s Service Relationship.

        9.     Miscellaneous.

        (a)        Notices. All notices hereunder shall be in writing and shall
be deemed given when sent by certified or registered mail, postage prepaid,
return receipt requested, if to the Recipient, to the address set forth above or
at the address shown on the records of the Company, and if to the Company, to
the Company’s principal executive offices, attention of the Corporate Secretary.


        (b)        Entire Agreement; Modification. This Agreement constitutes
the entire agreement between the parties relative to the subject matter hereof,
and supersedes all proposals, written or oral, and all other communications
between the parties relating to the subject matter of this Agreement. The
Company may amend, suspend or terminate the Plan, this Agreement and the Award
granted hereunder at any time; provided, however, that no such amendment,
suspension or termination may materially impair any Award without the
Recipient’s written consent.


        (c)        Fractional Shares. If the shares under this Award become
issuable for a fraction of a share because of the adjustment provisions
contained in the Plan, such fraction shall be rounded down to the nearest whole
share.


        (d)        Severability. The invalidity, illegality or unenforceability
of any provision of this Agreement shall in no way affect the validity, legality
or enforceability of any other provision.


 

        (e)         Successors and Assigns. Except as provided herein, this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns, subject to the limitations set
forth in Section 5 hereof.


        (f)        Governing Law. Participants and the Company agree to resolve
issues that may arise out of or relate to the Plan or the same subject matter by
binding arbitration in Providence, Rhode Island in accordance with the rules of
the American Arbitration Association. The Plan and Award granted hereunder,
including the Agreement, shall be governed by and construed in accordance with
the laws of the Commonwealth of Massachusetts, excluding its conflicts or choice
of law rules or principles that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.


        (g)        Data Protection Waiver. The Recipient understands and consent
to the Company or its agents or independent contractors appointed to administer
the Plan obtaining certain of the Recipient’s personal employment information
required for the effective administration of the Plan and that such information
may be transmitted outside of the country of the Recipient’s employment and/or
residence.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

3

--------------------------------------------------------------------------------